         Case 2:20-cv-00610-RAH-JTA Document 9 Filed 05/19/21 Page 1 of 1




                  IN THE DISTRICT COURT OF THE UNITED STATES
                      FOR THE MIDDLE DISTRICT OF ALABAMA
                               NORTHERN DIVISION

TIMOTHY R. RUDD,                             )
                                             )
            Plaintiff,                       )
                                             )
    v.                                       )   CIVIL ACTION NO. 2:20-CV-610-RAH
                                             )
                                             )
ALABAMA DEPARTMENT OF                        )
CORRECTIONS, Kilby C.F.,                     )
                                             )
            Defendants.                      )

                                         ORDER

         On April 16, 2021, the Magistrate Judge entered a Recommendation (Doc. 8) to

which no timely objections have been filed. After an independent review of the file and

upon consideration of the Recommendation, it is ORDERED that:

         1. The Recommendation of the Magistrate Judge is ADOPTED;

         2. This case is DISMISSED without prejudice prior to service of process pursuant

to 28 U.S.C. § 1915(e)(2)(B); and

         3. No costs are taxed.

         A separate Final Judgment will be entered.

         DONE, this 19th day of May, 2021.


                                           /s/ R. Austin Huffaker, Jr.
                                    R. AUSTIN HUFFAKER, JR.
                                    UNITED STATES DISTRICT JUDGE
